                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

TONY T. PRICE,                                       )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 3:18-CV-459-DCP
                                                     )
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,                     )
                                                     )
               Defendant.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02. Now before the Court is Plaintiff’s Motion to Substitute Party [Doc.

25], filed on January 6, 2020.

       In the Motion to Substitute Party [Doc. 25] and accompanying Memorandum in Support

[Doc. 26], Plaintiff’s counsel states that he was notified that Plaintiff died on July 12, 2019,

Plaintiff was divorced at the time of his death, and Plaintiff is survived by his daughter—Karrie

Murr. Plaintiff’s counsel also attaches Plaintiff’s death certificate. See [Doc. 26-1]. Therefore,

Plaintiff’s counsel seeks to substitute Karrie Murr as the appropriate party in this matter pursuant

to Federal Rule of Civil Procedure 25(a). Defendant has not responded in opposition to the Motion,

and the time for doing so has expired. See E.D. Tenn. L.R. 7.2 (“Failure to respond to a motion

may be deemed a waiver of any opposition to the relief sought.”).

       Pursuant to Federal Rule of Civil Procedure 25(a), “[i]f a party dies and the claim is not

extinguished, the court may order substitution of the proper party.” In Social Security Disability

Insurance Benefits (“DIB”) or Supplement Security Income cases (“SSI”), the claim does not

extinguish and the proper party may be entitled to underpayments. See 20 C.F.R. §§ 404.503 and
416.542. Under 20 C.F.R. § 404.503, the order of priority for an underpayment first lists the

deceased individual’s surviving spouse, followed by the child or children of the deceased

individual. Plaintiff’s counsel has properly filed and served Plaintiff’s death certificate, as well as

noted Ms. Murr as the appropriate party. Accordingly, the Motion to Substitute Party [Doc. 25] is

GRANTED, and Karrie Murr shall be SUBSTITUTED as Plaintiff of record in this matter.

       IT IS SO ORDERED.

                                               ENTER:



                                               _ __________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                  2
